DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4 April 2022 has been entered.

Allowable Subject Matter
Claims 1-32 are allowed.
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a phosphor wheel comprising: a composition of a phosphor and light scattering material disposed in a binder; wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Zhang et al. (US 2013/0194551 A1), considered the closest prior art, teaches a phosphor wheel having an annular luminescent layer having a composition comprising a binder, phosphor, and scattering material.  Zhang does not specifically teach the percent of each component of the composition, and in paragraph 45 suggests that the ratio of the scattering material to phosphor should be 2:1 or more in the color temperature range of 5000-8000K, in contrast to that ratio being at most 1:2 in the claimed composition, thus teaching away from using the claimed composition over the claimed color temperature range.
Dai et al. (US 2012/0087103 A1), another close prior art, teaches a luminescent layer composition.  Dai does not specifically teach wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Claims 2-7 inherit the subject matter from claim 1.
With respect to claim 8:	The prior art of record does not teach or reasonably suggest a white light source that includes a phosphor wheel that includes a composition of a phosphor and light scattering material disposed in a binder; wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material and outputs white light that is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Zhang et al. (US 2013/0194551 A1), considered the closest prior art, teaches a white light source having an annular luminescent layer having a composition comprising a binder, phosphor, and scattering material.  Zhang does not specifically teach the percent of each component of the composition, and in paragraph 45 suggests that the ratio of the scattering material to phosphor should be 2:1 or more in the color temperature range of 5000-8000K, in contrast to that ratio being at most 1:2 in the claimed composition, thus teaching away from using the claimed composition over the claimed color temperature range.
Dai et al. (US 2012/0087103 A1), another close prior art, teaches a luminescent layer composition.  Dai does not specifically teach wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Claims 9-15 inherit the subject matter of claim 8.
With respect to claim 16:	The prior art of record does not teach or reasonably suggest a white light source comprising a luminescent layer comprising a composition of a phosphor and light scattering material disposed in a binder; wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material and outputs white light that is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Zhang et al. (US 2013/0194551 A1), considered the closest prior art, teaches a white light source having an annular luminescent layer having a composition comprising a binder, phosphor, and scattering material.  Zhang does not specifically teach the percent of each component of the composition, and in paragraph 45 suggests that the ratio of the scattering material to phosphor should be 2:1 or more in the color temperature range of 5000-8000K, in contrast to that ratio being at most 1:2 in the claimed composition, thus teaching away from using the claimed composition over the claimed color temperature range.
Dai et al. (US 2012/0087103 A1), another close prior art, teaches a luminescent layer composition.  Dai does not specifically teach wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Claims 17-26 inherit the subject matter from claim 16.
With respect to claim 27:	The prior art of record does not teach or reasonably suggest a white light generation method comprising: by a phosphor in a composition disposed in a luminescent layer, converting a portion of blue light to phosphor light wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material; by scattering particles disposed in the luminescent layer, scattering a portion of the blue light that is not converted to phosphor light to generate scattered blue light; and outputting white light that is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
Zhang et al. (US 2013/0194551 A1), considered the closest prior art, teaches a method of generating white light using a phosphor wheel having an annular luminescent layer having a composition comprising a binder, phosphor, and scattering material.  Zhang does not specifically teach the percent of each component of the composition, and in paragraph 45 suggests that the ratio of the scattering material to phosphor should be 2:1 or more in the color temperature range of 5000-8000K, in contrast to that ratio being at most 1:2 in the claimed composition, thus teaching away from using the claimed composition over the claimed color temperature range.
Dai et al. (US 2012/0087103 A1), another close prior art, teaches a method of generating white light using a luminescent layer composition.  Dai does not specifically teach wherein the composition is 20% to 70% binder, 30% to 80% phosphor, and 5% to 15% light scattering material such that generated white light is spectrally uniform over an approximately Lambertian distribution at a color temperature range of 5000K to 8000K.
	Claims 28-32 inherit the subject matter from claim 27.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875